Citation Nr: 0710918	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from May 1972 to May 
1980, and from February 1991 to September 1991, with 
additional reserve duty.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1991 rating decision, and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.  VA 
will notify the appellant if further action is required.

REMAND

The veteran essentially claims that he currently has diabetes 
mellitus which arose late during his second period of active 
duty.  While he first served during the Vietnam era, the 
veteran does not appear to be seeking service connection on 
the basis that his diabetes mellitus arose due to exposure to 
herbicides in Vietnam.  In any case, the National Personnel 
Records Center (NPRC) confirmed in April 2001 that the 
veteran did not serve in Vietnam.  

The Board first notes, with respect to the VCAA duty to 
notify, that proper notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
To date, VA has not sent the veteran a letter which fulfills 
the fourth Pelegrini II element.  Moreover, VA has not sent 
the veteran a letter referencing disability ratings and 
effective dates concerning his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, a remand is 
required for purposes of providing to the veteran a fully 
adequate VCAA notice, followed by the readjudication of his 
claim.  

Service medical records do not reflect any specific 
complaints or diagnosis of diabetes mellitus.  In July 1991, 
the veteran sought outpatient treatment for a two-day history 
of chest pain.  Following an examination, he was 
assessed/diagnosed as having atypical chest pain and was 
referred for an internal medicine consultation.  At his 
September 1991 separation examination, no findings concerning 
diabetes mellitus were made.  

In November 1992, however, the veteran was seen in the 
orthopedic clinic of an Army community hospital primarily for 
complaints of low back pain.  He also reported at that time 
experiencing polyuria, nocturia, and fatigue.  Examination 
included a glucose reading of 100 milligrams per deciliter, 
and the impression included rule out diabetes mellitus.  A 
consultation referral sheet dated in November 1992 indicated 
that the veteran had a nonfasting blood glucose level of 162.  
Following a December 1992 consultation, the veteran was 
assessed as having noninsulin-dependent diabetes mellitus II.  
A more recent VA outpatient examination record (dated in 
March 2000) includes an impression of diabetes mellitus, type 
II.  

In an August 2002 letter, a private physician wrote that he 
had reviewed the veteran's available medical records, and 
that it was clear to him that the veteran was experiencing 
the signs and symptoms of diabetes long before he was 
officially diagnosed in the record.  According to the private 
physician, the doctor who initially evaluated the veteran in 
September 1991 (this appears to actually be a reference to 
the July 1991 service record) "must have suspected this" as 
he referred the veteran for an internal medicine consultation 
(which did not occur until November 1992).  The private 
physician opined that if the veteran had been properly 
evaluated and tested, he would have been diagnosed much 
sooner and there would be no controversy about his claim.  

Because there is a current diagnosis of diabetes, and in 
light of the above medical evidence showing a diagnosis of 
diabetes slightly more than one year following discharge, and 
possibly even before then, a VA examination is necessary to 
determine whether the veteran currently has diabetes 
mellitus, and if so, whether the diabetes mellitus had its 
onset in service or was manifested to a compensable degree 
within a year of discharge.  Prior to the examination, 
updated treatment records should be obtained.

Accordingly, this matter is REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following:

1.  Send the veteran a fully adequate 
VCAA notice letter.  

2.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, VA Outpatient Clinics, military 
hospitals and clinics, etc.) that have 
ever treated him for diabetes mellitus.  
After obtaining the necessary 
authorizations, obtain records from each 
health care provider that is identified, 
except where the records have already 
been obtained, or where it has been 
properly established that the records 
either do not exist or cannot be 
obtained.  

3.  After the above has been completed, 
the veteran should be scheduled for an 
appropriate VA examination.  The claims 
folder should be reviewed by the examiner 
in conjunction with the examination.  Any 
tests (including blood work and/or 
laboratory studies) deemed necessary 
should be performed.  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be discussed in detail:

Does the veteran have diabetes 
mellitus?  If so, is it at least as 
likely as not (i.e., a probability 
of at least 50 percent) that this 
disability first had its onset while 
he was on active duty or was 
manifested to a compensable degree 
within one year of the veteran's 
separation from service in May 1980 
or September 1991?

4.  Thereafter, the veteran's claim for 
service connection for diabetes mellitus 
should be readjudicated.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, summarizes the relevant evidence, 
and discusses all pertinent legal 
authority.  Allow an appropriate period of 
time for response.

Thereafter, return the case to the Board, if in order.  The 
veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

